DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 were previously pending and subject to a non-final action  10/15/2021. In the response filed 01/18/2022, claims 1, and 9 were amended. Therefore, claims 1-12 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s arguments, see page, filed 01/18/2022, with respect to Objection to the Drawings have been fully considered and are persuasive.  The objection of the Drawings has been withdrawn.

Applicant’s arguments, see page, filed 01/18/2022, with respect to Claim Objections have been fully considered and are persuasive.  The objection of the Drawings has been withdrawn.

Applicant’s arguments, see page, filed 01/18/2022, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.
Applicant’s argument 1:  The Nishihara reference is a publication that appears to have a publication date as late as August 2, 2019 (the filing date of the present application). See, e.g., the footer on page 1 (page 260) of the Nishihara reference ("Florence, Italy, July 28 - August 2, 2019"), (Month: July, Year: 2019). In contrast, the present invention claims priority to U.S. Provisional Patent Application No. 62/714,998 filed on August 6, 2018. A review of the provisional patent application reveals that the invention as claimed is fully supported by the priority document. Accordingly, the Nishihara reference is not valid prior art under 35 U.S.C. §§ 102 and 103, and is instead direct evidence of the novelty and non-obviousness of the present invention.
Examiner Response 1: Applicant’s arguments are persuasive, the prior art Nishihara publication was published after the provisional filed date of August 6, 2018. Therefore, a non-final action with New Ground9s) of Rejection is outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miltsakaki (US PGPUB: 20190114300, hereinafter “Miltsakaki”) in further view of Jain (US PAT: 10,915,712, Filed Date: Jul. 26, 2018, hereinafter “Jain”)
Regarding independent claim 1, Miltsakaki teaches: A method of producing an unsupervised constrained text simplification autoencoder including an encoder and a constrained decoder, comprising: 
encoding, by the encoder, input text to produce a code; (Miltsakaki − [0029] FIG. 2 schematically shows details of the system 20 implementing the text simplification process in accordance with illustrative embodiments of the invention. [0059] Fig. 2, module 122 learns encodes the relationship between complex and simple sentences. For example, the module 122 learns how to map complex and simple sentences, analyzes an input text 12, [0011] Using a convolutional neural network to generate a word difficulty level based on the frequency that a selected word is assigned a selected reading level. The word difficulty level is the code produce when analyzing the input text. )
combining a complexity parameter with the code; (Miltsakaki − [0005] The text simplification engine uses the frequency of a particular word and/or phrase that has the target reading level to simplify texts. The complexity parameter is the reading level.)
decoding, by constrained decoder, the combined code to produce a plurality of outputs, (Miltsakaki – [0005] [0029] [0041] Fig. 2, step 210, A  plurality of simplified text 16 options may be output to the user 10. [0059] − For example, the module 122 learns how to map complex and simple sentences, analyzes an input text 12, and it decodes the information from the input text 12 and generates a simplified sentence if necessary.)
wherein the constrained decoder uses a dropout function to randomize the parameters of the constrained decoder; (Miltsakaki – [0065-0067] FIG. 7 shows a process 700 performed by the topic modeling module 120 described in step 530 of FIG. 5 in accordance with illustrative embodiments. Topic extraction is performed through an unsupervised machine learning technique such as Latent Dirichlet Allocation (LDA) model trained on our data corpus or an unsupervised deep learning model such as a Deep Belief Net-(network), using the trained model. Deep Belief Net (network) uses Restricted Boltzmann machine algorithm (RBM). Each node is a locus of computation that processes input, and begins by making stochastic decisions (Stochastic means “randomly determined”, and in this case, the coefficients that modify inputs are randomly initialized.). Where the parameters are the weighted inputs combined with visible layers and hidden layers. See (https://wiki.pathmind.com/deep-belief-network) and (https://wiki.pathmind.com/restricted-boltzmann-machine) Thereby, maximum probability of a certain word, i.e., the probability of that word belonging to the dominant topic.)
evaluating a loss function for each of the plurality of outputs, wherein the loss function is based upon one or more complexity parameter, (Miltsakaki – [0057-0060] Returning to the process of FIG. 5, at step 540, the topic modeling module 120 collects the dominant topics and returns them to the user 10, along with the various corresponding probabilities. Each word in the input text 12 is analyzed to compute the frequency of occurrence, which is then used to estimate the difficulty of the words and/or sentences.) 
indicates an achieved text simplification level, and produces an output indicating the difference between the achieved text simplification level and a desired text simplification level; (Miltsakaki – [0043-0046] FIG. 4 schematically shows the reading level database 114 that is accessed by the reading level estimation engine 112 in accordance with illustrative embodiments of the invention. The machine learning algorithm may use, for example, Bayesian logic or a fast distributed algorithm for mining to determine the reading levels R1-R4 of the input text 12. A neural network determine its own set of rules for performing the desire function (i.e., classifying reading levels). [0062] At step 580, the simplification engine 116 replaces the identified difficult words with simpler alternatives.)
Miltsakaki does not explicitly teach: and optimizing the constrained text simplification autoencoder by repeatedly evaluating the loss function for each input text in an input text training data set while varying parameters of the encoder, the parameters of the constrained decoder, and the complexity parameter until the output of the loss function is minimized.
However, Jain teaches: and optimizing the constrained text simplification autoencoder by repeatedly evaluating the loss function for each input text in an input text training data set while varying parameters of the encoder, the parameters of the constrained decoder, and the complexity parameter until the output of the loss function is minimized. (Jain – [Col. 5 ll. 45-50] Training a neural network can include iterative optimization techniques such as stochastic gradient descent (SGD). A composite loss of LOSS can be minimized during training. [Col. 4 ll. 40-50] [Col. 5 ll. 15]  Fig. 2 input text (T) and input Style Vector is passed through neural network module comprising text encoder 204 and Style Encoder 206 that is passed through a decoder 208. The generated output text (T′) can be provided the LOSS component, that also generates the output text (210).)  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Miltsakaki and Jain as both invention relate to text summarization. Miltsakaki and Jain both teach text simplification system configured to simplify the input text based on the target reading level. The motivation to combine the teaching of Jain provides the Miltsakaki with the ability to optimize the training model to improve the simplification system in determining the simplified text summarization of complex sentences with a reasonable expectation of success. 
Regarding dependent claim 2, Miltsakaki teaches: further comprising selecting one of the plurality of outputs that optimizes the loss function. (Miltsakaki – [0057-0060] Returning to the process of FIG. 5, at step 540, the topic modeling module 120 collects the dominant topics and returns them to the user 10, along with the various corresponding probabilities. Each word in the input text 12 is analyzed to compute the frequency of occurrence, which is then used to estimate the difficulty of the words and/or sentences.)
Regarding dependent claim 3, Miltsakaki teaches: wherein the desired text simplification level is associated with a reading level associated of the outputs of the autoencoder. (Miltsakaki – [0043-0046] FIG. 4 schematically shows the reading level database 114 that is accessed by the reading level estimation engine 112 in accordance with illustrative embodiments of the invention. The machine learning algorithm may use, for example, Bayesian logic or a fast distributed algorithm for mining to determine the reading levels R1-R4 of the input text 12. A neural network determine its own set of rules for performing the desire function (i.e., classifying reading levels). [0062] At step 580, the simplification engine 116 replaces the identified difficult words with simpler alternatives.)
Regarding dependent claim 4, Miltsakaki teaches: wherein the complexity parameter is based upon the frequency that words in the outputs appears in a text database. (Miltsakaki − [0005] The text simplification engine uses the frequency of a particular word and/or phrase that has the target reading level to simplify texts. The complexity parameter is the reading level.)
Regarding independent claim 5, Miltsakaki teaches: A constrained text simplification autoencoder including an encoder and a constrained decoder, comprising: 
an encoder configured to receive input text and to produce a code; (Miltsakaki − [0029] FIG. 2 schematically shows details of the system 20 implementing the text simplification process in accordance with illustrative embodiments of the invention. [0059] Fig. 2, module 122 learns encodes the relationship between complex and simple sentences. For example, the module 122 learns how to map complex and simple sentences, analyzes an input text 12, [0011] Using a convolutional neural network to generate a word difficulty level based on the frequency that a selected word is assigned a selected reading level. The word difficulty level is the code produce when analyzing the input text. )
a constrained decoder configured to: combine a complexity parameter with the code; (Miltsakaki − [0005] The text simplification engine uses the frequency of a particular word and/or phrase that has the target reading level to simplify texts. The complexity parameter is the reading level. [0029] [0041] Fig. 2, step 210, A  plurality of simplified text 16 options may be output to the user 10. [0059] − For example, the module 122 learns how to map complex and simple sentences, analyzes an input text 12, and it decodes the information from the input text 12 and generates a simplified sentence if necessary.)
produce a plurality of outputs by repeatedly decoding the combined code using a dropout function configured to randomize the parameters of the constrained decoder for each decoding iteration; (Miltsakaki – [0065-0067] FIG. 7 shows a process 700 performed by the topic modeling module 120 described in step 530 of FIG. 5 in accordance with illustrative embodiments. Topic extraction is performed through an unsupervised machine learning technique such as Latent Dirichlet Allocation (LDA) model trained on our data corpus or an unsupervised deep learning model such as a Deep Belief Net-(network), using the trained model. Deep Belief Net (network) uses Restricted Boltzmann machine algorithm (RBM). Each node is a locus of computation that processes input, and begins by making stochastic decisions (Stochastic means “randomly determined”, and in this case, the coefficients that modify inputs are randomly initialized.). Where the parameters are the weighted inputs combined with visible layers and hidden layers. See (https://wiki.pathmind.com/deep-belief-network) and (https://wiki.pathmind.com/restricted-boltzmann-machine) Thereby, maximum probability of a certain word, i.e., the probability of that word belonging to the dominant topic.)
evaluate a loss function for each of the plurality of outputs, wherein the loss function is based upon a complexity parameter, (Miltsakaki – [0057-0060] Returning to the process of FIG. 5, at step 540, the topic modeling module 120 collects the dominant topics and returns them to the user 10, along with the various corresponding probabilities. Each word in the input text 12 is analyzed to compute the frequency of occurrence, which is then used to estimate the difficulty of the words and/or sentences.) 
indicates an achieved text simplification level, and produces an output indicating the difference between the achieved text simplification level and a desired text simplification level; (Miltsakaki – [0043-0046] FIG. 4 schematically shows the reading level database 114 that is accessed by the reading level estimation engine 112 in accordance with illustrative embodiments of the invention. The machine learning algorithm may use, for example, Bayesian logic or a fast distributed algorithm for mining to determine the reading levels R1-R4 of the input text 12. A neural network determine its own set of rules for performing the desire function (i.e., classifying reading levels). [0062] At step 580, the simplification engine 116 replaces the identified difficult words with simpler alternatives.)
Miltsakaki does not explicitly teach: and determine which of the plurality of outputs minimizes the loss function.
However, Jain teaches: and determine which of the plurality of outputs minimizes the loss function. (Jain – [Col. 5 ll. 45-50] Training a neural network can include iterative optimization techniques such as stochastic gradient descent (SGD). A composite loss of LOSS can be minimized during training. [Col. 4 ll. 40-50] [Col. 5 ll. 15]  Fig. 2 input text (T) and input Style Vector is passed through neural network module comprising text encoder 204 and Style Encoder 206 that is passed through a decoder 208. The generated output text (T′) can be provided the LOSS component, that also generates the output text (210).)  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Miltsakaki and Jain as both invention relate to text summarization. Miltsakaki and Jain both teach text simplification system configured to simplify the input text based on the target reading level. The motivation to combine the teaching of Jain provides the Miltsakaki with the ability to optimize the training model to improve the simplification system in determining the simplified text summarization of complex sentences with a reasonable expectation of success. 
Regarding dependent claim 6, Miltsakaki teaches: wherein the complexity parameter is associated with a reading level associated of the outputs of the autoencoder. (Miltsakaki – [0057-0060] Returning to the process of FIG. 5, at step 540, the topic modeling module 120 collects the dominant topics and returns them to the user 10, along with the various corresponding probabilities. Each word in the input text 12 is analyzed to compute the frequency of occurrence, which is then used to estimate the difficulty of the words and/or sentences.)
Regarding dependent claim 7, Miltsakaki teaches: wherein the complexity parameter is based upon the frequency that words in the outputs of the autoencoder appears in a text database. (Miltsakaki – [0043-0046] FIG. 4 schematically shows the reading level database 114 that is accessed by the reading level estimation engine 112 in accordance with illustrative embodiments of the invention. The machine learning algorithm may use, for example, Bayesian logic or a fast distributed algorithm for mining to determine the reading levels R1-R4 of the input text 12. A neural network determine its own set of rules for performing the desire function (i.e., classifying reading levels). [0062] At step 580, the simplification engine 116 replaces the identified difficult words with simpler alternatives.)
Regarding dependent claim 8, Miltsakaki teaches: an input configured to receive the desired text simplification level which corresponds to a specific value of the complexity parameter, wherein parameters of the encoder and the parameters of the constrained decoder are set based upon the complexity parameter. (Miltsakaki − [0005] The text simplification engine uses the frequency of a particular word and/or phrase that has the target reading level to simplify texts. The complexity parameter is the reading level. [0028-0031] For example, a machine learning and/or a neural network may be trained to use the system 20 (e.g., to update a reading level database, and/or improve a reading estimation level engine and/or a text simplification engine--discussed with reference to FIG. 2). Providing appropriate reading level of the user.)
Regarding independent claim 9, Miltsakaki teaches: A non-transitory machine-readable storage medium encoded with instructions for producing an unsupervised constrained text simplification autoencoder including an encoder and a constrained decoder, the non-transitory machine-readable storage medium comprising: (Miltsakaki − [0078] Implementation may include a series of computer instructions fixed either on a tangible, non-transitory medium, such as a computer readable medium.)
instructions for encoding, by the encoder, input text to produce a code; (Miltsakaki − [0029] FIG. 2 schematically shows details of the system 20 implementing the text simplification process in accordance with illustrative embodiments of the invention. [0059] Fig. 2, module 122 learns encodes the relationship between complex and simple sentences. For example, the module 122 learns how to map complex and simple sentences, analyzes an input text 12, [0011] Using a convolutional neural network to generate a word difficulty level based on the frequency that a selected word is assigned a selected reading level. The word difficulty level is the code produce when analyzing the input text. )
instructions for combining a complexity parameter with the code; (Miltsakaki − [0005] The text simplification engine uses the frequency of a particular word and/or phrase that has the target reading level to simplify texts. The complexity parameter is the reading level.)
instructions for decoding, by constrained decoder, the combined code to produce a plurality of outputs, (Miltsakaki – [0005] [0029] [0041] Fig. 2, step 210, A  plurality of simplified text 16 options may be output to the user 10. [0059] − For example, the module 122 learns how to map complex and simple sentences, analyzes an input text 12, and it decodes the information from the input text 12 and generates a simplified sentence if necessary.)
wherein the constrained decoder uses a dropout function to randomize one or more parameters of the constrained decoder; (Miltsakaki – [0065-0067] FIG. 7 shows a process 700 performed by the topic modeling module 120 described in step 530 of FIG. 5 in accordance with illustrative embodiments. Topic extraction is performed through an unsupervised machine learning technique such as Latent Dirichlet Allocation (LDA) model trained on our data corpus or an unsupervised deep learning model such as a Deep Belief Net-(network), using the trained model. Deep Belief Net (network) uses Restricted Boltzmann machine algorithm (RBM). Each node is a locus of computation that processes input, and begins by making stochastic decisions (Stochastic means “randomly determined”, and in this case, the coefficients that modify inputs are randomly initialized.). Where the parameters are the weighted inputs combined with visible layers and hidden layers. See (https://wiki.pathmind.com/deep-belief-network) and (https://wiki.pathmind.com/restricted-boltzmann-machine) Thereby, maximum probability of a certain word, i.e., the probability of that word belonging to the dominant topic.)
instructions for evaluating a loss function for each of the plurality of outputs, wherein the loss function is based upon the complexity parameter, (Miltsakaki – [0057-0060] Returning to the process of FIG. 5, at step 540, the topic modeling module 120 collects the dominant topics and returns them to the user 10, along with the various corresponding probabilities. Each word in the input text 12 is analyzed to compute the frequency of occurrence, which is then used to estimate the difficulty of the words and/or sentences.)
indicates an achieved text simplification level, and produces an output indicating the difference between the achieved text simplification level and a desired text simplification level; (Miltsakaki – [0043-0046] FIG. 4 schematically shows the reading level database 114 that is accessed by the reading level estimation engine 112 in accordance with illustrative embodiments of the invention. The machine learning algorithm may use, for example, Bayesian logic or a fast distributed algorithm for mining to determine the reading levels R1-R4 of the input text 12. A neural network determine its own set of rules for performing the desire function (i.e., classifying reading levels). [0062] At step 580, the simplification engine 116 replaces the identified difficult words with simpler alternatives.)
Miltsakaki does not explicitly teach: and instructions for optimizing the constrained text simplification autoencoder by repeatedly evaluating the loss function for each input text in an input text training data set while varying parameters of the encoder, the parameters of the constrained decoder, and the complexity parameter until the output of the loss function is minimized.
However, Jain teaches: and instructions for optimizing the constrained text simplification autoencoder by repeatedly evaluating the loss function for each input text in an input text training data set while varying parameters of the encoder, the parameters of the constrained decoder, and the complexity parameter until the output of the loss function is minimized. (Jain – [Col. 5 ll. 45-50] Training a neural network can include iterative optimization techniques such as stochastic gradient descent (SGD). A composite loss of LOSS can be minimized during training. [Col. 4 ll. 40-50] [Col. 5 ll. 15]  Fig. 2 input text (T) and input Style Vector is passed through neural network module comprising text encoder 204 and Style Encoder 206 that is passed through a decoder 208. The generated output text (T′) can be provided the LOSS component, that also generates the output text (210).)  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have combine the teachings of Miltsakaki and Jain as both invention relate to text summarization. Miltsakaki and Jain both teach text simplification system configured to simplify the input text based on the target reading level. The motivation to combine the teaching of Jain provides the Miltsakaki with the ability to optimize the training model to improve the simplification system in determining the simplified text summarization of complex sentences with a reasonable expectation of success. 
Regarding dependent claim 10, Miltsakaki teaches: further comprising instructions for selecting one of the plurality of outputs that optimizes the loss function. (Miltsakaki – [0057-0060] Returning to the process of FIG. 5, at step 540, the topic modeling module 120 collects the dominant topics and returns them to the user 10, along with the various corresponding probabilities. Each word in the input text 12 is analyzed to compute the frequency of occurrence, which is then used to estimate the difficulty of the words and/or sentences.)
Regarding dependent claim 11, Miltsakaki teaches: wherein the desired text simplification level is associated with a reading level associated of the outputs of the autoencoder. (Miltsakaki – [0043-0046] FIG. 4 schematically shows the reading level database 114 that is accessed by the reading level estimation engine 112 in accordance with illustrative embodiments of the invention. The machine learning algorithm may use, for example, Bayesian logic or a fast distributed algorithm for mining to determine the reading levels R1-R4 of the input text 12. A neural network determine its own set of rules for performing the desire function (i.e., classifying reading levels). [0062] At step 580, the simplification engine 116 replaces the identified difficult words with simpler alternatives.)
Regarding dependent claim 12, Miltsakaki teaches: wherein the complexity parameter is based upon the frequency that words in the outputs appears in a text database. (Miltsakaki − [0005] The text simplification engine uses the frequency of a particular word and/or phrase that has the target reading level to simplify texts. The complexity parameter is the reading level.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177                                                                                                                                                                                                        
/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177